Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 23, 2014

The Court of Appeals hereby passes the following order:

A15A0188. JAMES BENJAMIN HARRIS v. THE STATE.

      Upon consideration of the Motion to Withdraw Instant Appeal filed by the
appellant, it is hereby ordered that said appellant be allowed to withdraw this appeal.



                                        Court of Appeals of the State of Georgia
                                                                             12/23/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.